DETAILED ACTION
This action is responsive to the pending claims, 1-27, received 07 March 2022. Accordingly, the detailed action of claims 1-27 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
The 35 U.S.C. 101 rejection presented in the previous office action has been withdrawn in view of applicant’s amendments (Remarks pg 12) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 3, 5-14; 15, 17, 19-24 rejected under 35 U.S.C. 103 as being unpatentable over Jadhav et al (US 20210208934 A1, hereafter referred to as Jadhav in view of Wall (US 11150895 B1, hereafter referred to as Wall) in view of Jodoin et al (US 10318285 B1, hereafter referred to as Jodoin).

Regarding claim 1, Jadhav teaches a method for enabling and/or performing deployment of cloud resources, the method comprising: 
5downloading and/or receiving files from an identifiable storage location (Jadhav [0077] teaches receiving the IaC template wherein the template is pulled from a repository location [0075]);
identifying and/or finding an Infrastructure as Code (laC) file collection, including one or more code and/or configuration files, in the file archive or 1oamong the unpacked files (Jadhav [0079, 0089] teaches identifying and inspecting the IaC template); and 
deploying the laC code and/or configuration files to enable and/or effectuate physical implementation and/or configuration of cloud resources as specified by the laC code and/or configuration files (Jadhav [0075, 0077] teaches provisioning an infrastructure and application wherein the provision includes the creation, modification or removal of resources [0077]). 
Jadhav does not explicitly teach a package of files and/or a packed file archive including a number of files; unpacking the files.
Wall, in an analogous art, teaches a package of files and/or a packed file archive including a number of files (Wall [4:3-15] teaches receiving one or more artifacts wherein the artifacts include files from a repository and the artifacts include a set of IaC configuration files included in a archive file [2:30-45]); 
unpacking the files (Wall [5:12-24] teaches receiving artifacts from the repository, including files in an archive, and identifying a type associated with each artifact and sending the identified code [6:45-53]);
identifying and/or finding an Infrastructure as Code (laC) file collection, including one or more code and/or configuration files, in the file archive or 1oamong the unpacked files (Wall [5:12-24] teaches receiving artifacts from the repository, including files in an archive, and identifying a type associated with each artifact and sending the identified code [6:45-53]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the invention, to modify Jadhav in view of Wall in order to configure the template, as taught by Jadhav, to include a package of files and/or a packed file archive including a number of files and unpacked to identify or find an IaC file collection including one or more code or configuration files, as taught by Wall.
KSR rationale B, simple substitution of one know element (an IaC template, as taught by Jadhav) for another known element (IaC artifact archive comprising plural IaC templates, as taught by Wall) in order to yield predictable results (effectuate physical implementation and configuration of resources via a IaC template) supports the conclusion of obviousness.
However, Jadhav-Wall does not explicitly teach the one or more code and/or configuration files being configured to create and/or update a pipeline.
Jodoin, in an analogous art, teaches the one or more code and/or configuration files (Jodoin [8:26-36] teaches a pipeline template package specifying a plurality of configurations of resources) being configured to create and/or update a pipeline (Jodoin [3:53-3] teaches a pipeline template manages deployment pipelines).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Jadhav-Wall in view of Jodoin in order to configure the one or more code and/or configuration files, as taught by Jadhav-Wall, to create and update a pipeline, as taught by Jodoin.
One of ordinary skill in the art would have been motivated in order to avoid inconsistencies in configurations and deployment failures associated with error prone manual creation and updating by engineers, such that features may be added and updates performed without manual intervention (Jodoin [1:6-43]).

Regarding claim 3, Jadhav-Wall-Jodin teaches the limitations of claim 1, as rejected above.
Additionally, Jadhav-Wall-Jodin teaches the method wherein said laC file collection, including one or more code and/or configuration files (Wall [2:30-45] discloses IaC artifacts including a set of configuration files), is represented by one or more files of an 20laC template (Jadhav [0018] teaches an IaC template including definitions or configurations for needed resources and components).  

Regarding claim 5, Jadhav-Wall-Jodin teaches the limitations of claim 1, as rejected above.
Additionally, Jadhav-Wall-Jodin teaches the method wherein the step of downloading and/or receiving a package of files and/or a packed file archive is triggered by placement of the package of files and/or the packed file archive in cloud storage (Wall [6:22-36] teaches pulling artifacts from the repository automatically, triggered by a committed software update to the repository).

Regarding claim 6, Jadhav-Wall-Jodin teaches the limitations of claim 1, as rejected above.
Additionally, Jadhav-Wall-Jodin teaches the method wherein the step of downloading and/or receiving 30a package of files and/or a packed file archive is triggered by an Application29 Programming Interface (API) call with an indication or instructions on where to find the package of files and/or the packed file archive (Jadhav [0075] teaches requests or pulls with parameters indicating a location of the IaC template, wherein the request or pull is via an API [0066, 0077]).

Regarding claim 7, Jadhav-Wall-Jodin teaches the limitations of claim 1, as rejected above.
Additionally, Jadhav-Wall-Jodin teaches the method wherein the step of identifying and/or finding an 5Infrastructure as Code (laC) file collection includes identifying and/or finding an indication of a location of the laC file collection in the file archive or among the unpacked files (Wall [7:8-33] teaches identifying a specific IaC collection, corresponding to a specific orchestrator [6:37-53], such that changes solely to files associated with a particular resource and corresponding orchestrator are pushed to the orchestrator).

Regarding claim 8, Jadhav-Wall-Jodin teaches the limitations of claim 1, as rejected above.
Additionally, Jadhav-Wall-Jodin teaches the method wherein the package of files and/or the packed 1ofile archive is downloaded and/or received from a cloud storage or an alternative storage location that is accessible by a cloud compute unit (Jadhav [0075] discloses pulling the IaC template from a repository location.  Likewise, Wall teaches retrieving files from an external repository [11:64-67]).  

Regarding claim 9, Jadhav-Wall-Jodin teaches the limitations of claim 1, as rejected above.
Additionally, Jadhav-Wall-Jodin teaches the method wherein said step of deploying the laC code and/or configuration files includes performing one or more standard laC deployment 15procedures (Jadhav [0018 and 0066] teaches executing tasks in accordance with a IaC template).

Regarding claim 10, Jadhav-Wall-Jodin teaches the limitations of claim 1, as rejected above.
Additionally, Jadhav-Wall-Jodin teaches the method wherein deployment of the laC file(s) is configured to create and/or update an laC stack or equivalent state holder for holding the current states of the cloud deployment (Jadhav [0077] discloses the IaC template specifies state requirements for provisioned resources such that state information, for provisioning tasks, is aggregated to a file describing the completed state information), allowing the laC stack to deploy any of 20a number of cloud resources (Jadhav [0083] discloses a plurality of resources for completing the request to provide infrastructure [0081]).

Regarding claim 11, Jadhav-Wall-Jodin teaches the limitations of claim 1, as rejected above.
Additionally, Jadhav-Wall-Jodin teaches the method wherein said cloud resources include laaS (Infrastructure as a Service) (Jadhav [0077, 0053]), PaaS (Platform as a Service) and SaaS (Software as a Service) systems (Jadhav [0051-0052]), components (Jadhav [0018]) and/or services (Jadhav [0040, 0066]).
  
Regarding claim 12, Jadhav-Wall-Jodin teaches the limitations of claim 1, as rejected above.
Additionally, Jadhav-Wall-Jodin teaches the method wherein said cloud resources include at least one of the following: IT infrastructure, networks or sub-networks, network components, gateways and routers, virtual machines, databases, and computing and/or processing resources (Jadhav [0077, 0002, 0020]. Likewise, Wall [2:30-46]).
 
Regarding claim 13, Jadhav-Wall-Jodin teaches the limitations of claim 1, as rejected above.
Additionally, Jadhav-Wall-Jodin teaches the method wherein the method further comprises at least one of the following: 
adding a name, id and/or custom metadata in the package of files and/or the file archive (Wall [7:38-45] discloses modifying resources including identifiers); 5
adding configuration to the laC file collection (Wall [7:20-33] teaches modifying the configuration of a resource and changing the configuration of resources and infrastructure [9:43-56]); 
adding at least one file to the package of files and/or the file archive so that they will be unpacked and placed in the cloud storage.
 
Regarding claim 14, Jadhav-Wall-Jodin teaches the limitations of claim 1, as rejected above.
Additionally, Jadhav-Wall-Jodin teaches the method wherein the method is performed by a cloud 1ocompute unit (Jadhav [0066-0068] discloses an application provisioner running on a host operating system).

Regarding claims 15, 17, 19-24, they do not teach or further limit over the limitations presented above with respect to claims 1, 3, 5-8, 12, 14.
Therefore, claims 15, 17, 19-24 are rejected for the same reasons set forth above regarding claims 1, 3, 5-8, 12, 14.

Regarding claims 25, 27, they do not teach or further limit over the limitations presented above with respect to claim 1.
Therefore, claims 25, 27 are rejected for the same reasons set forth above regarding claim 1.

Claim 2, 4, 16, 18, 26 rejected under 35 U.S.C. 103 as being unpatentable over Jadhav et al (US 20210208934 A1, hereafter referred to as Jadhav in view of Wall (US 11150895 B1, hereafter referred to as Wall) in view of Jodoin et al (US 10318285 B1, hereafter referred to as Jodoin) as set forth above regarding claim 1, further in view of Gauda (US 9253166 B2, hereafter referred to as Gauda).

Regarding claim 2, Jadhav-Wall-Jodin teach the limitations of claim 1, as rejected above.
However, Jadhav-Wall-Jodin does not explicitly teach the method wherein 15said method further comprises uploading and/or transferring the unpacked files to cloud storage.  
Gauda, in an analogous art, teaches the method wherein 15said method further comprises uploading and/or transferring the unpacked files to cloud storage (Gauda [19:7-24] teaches transferring unpacked files to local storage).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the invention, to modify Jadhav-Wall-Jodin in view of Gauda in order to configure the cloud system, as taught by Jadhav-Wall-Jodin, to upload or transfer the unpacked files to cloud storage, as taught by Gauda.
One of ordinary skill in the art would have been motivated in order to reduce network resource consumption by retrieving a decompressed file from local storage (Gauda [19:46-56] teaches storing decompressed files to local storage and retrieving said files).

Regarding claim 4, Jadhav-Wall-Jodin teach the limitations of claim 1, as rejected above.
However, Jadhav-Wall-Jodin does not explicitly teach the method wherein the package of files and/or the packed file archive is and/or includes at least one of a zip, tar, pax and rar archive.  
Gauda, in an analogous art, teaches the method wherein the package of files and/or the packed file archive is and/or includes at least one of a zip, tar, pax and rar archive (Gauda [9:17-26]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the invention, to modify Jadhav-Wall-Jodin in view of Gauda in order to configure the package of files or the packed file archive, as taught by Jadhav-Wall-Jodin, to be or include at least one of a zip, tar, pax and rar archive, as taught by Gauda.
One of ordinary skill in the art would have been motivated in order to reduce storage requirements therefore preserving storage resources (Gauda [13:2-4]).

Regarding claims 16, 18, they do not teach or further limit over the limitations presented above with respect to claims 2, 4.
Therefore, claims 16, 18 are rejected for the same reasons set forth above regarding claims 2, 4.

Regarding claim 26, it does not teach or further limit over the limitations presented above with respect to claim 1.
Therefore, claim 26 is rejected for the same reasons set forth above regarding claim 1.

Response to Arguments
Applicant’s arguments with respect to the claimed feature “the one or more configuration files being configured to create or update a pipeline” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06 October 2022 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues:
“In rejecting the claims, the Office Action primarily relies on JADHAV for teaching toward the invention. Respectfully, however, JADHAV teaches in paragraphs [0075] and [0077] receiving an IaC template pulled from a repository location. Particularly, in JADHAV the received/pulled file is directly an IaC template, whereas in the present invention the received/downloaded files are a package of files and/or a packed file archive, not itself an IaC template. That is, unlike JADHAV, with the invention the IaC file collection/template is included (or indicated) inside a package of files or packed file archive.
Consequently, JADHAV does not disclose unpacking the downloaded/received files. On the contrary, in JADHAV the downloaded/received files are directly used to deploy an application or a container. In contrast, the present invention as claimed unpacks the files, and then identifies or finds an intended IaC template for creating and/or updating a pipeline.” Remarks pg 13
In response the examiner respectfully disagrees according to the reasons set forth above in the grounds of rejection. Specifically, Wall, not Jadhav is relied upon to teach the functionality of unpacking a downloaded or received package of files or archive.

Regarding claim 1, applicant argues:
“IaC template in the present invention is to create/update a pipeline, not an application or a container. 
Further, JADHAV and WALL teaches that the template is pulled from a repository location. In contrast, the file archive of the invention is obtained from an identifiable storage location. Respectfully, a repository (e.g., git) "source/trigger" is architecturally very different from using a file archive as the deployment source. For example, inside a repository, all files are versioned and every change is saved and logged. This feature of a repository is beneficial in use cases such as code that is managed manually.” Remarks pg 14
In response the examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specifics of the location, form which the package or archive are pulled, are not positively recited) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding claim 1, applicant argues:
“This automation cannot be performed directly in a repository, because it would: 
14 1. add files to the repository that do not belong there, (they should be downloaded from external sources for each deploy or build); 
2. if files are automatically updated in the repository every time when deployed/built, the history will be bloated and there is risk of overwriting one's own code; and 
3. if one's code is deleted in the repository, it will not exist at the next time one needs to deploy (one would need to a rollback after every deploy, the rollback would then trigger a new build and deploy what would delete the code again). 
Respectfully, neither WALL nor JADHAV takes these automated actions into consideration, whereas the problems with automation listed above do not exist when using a file archive as the deployment source, as in the invention claimed in the independent claims.” Remarks pg 14-15
In response the examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specifics regarding automated actions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding claim 1, applicant argues:
“JADHAV and WALL make no teaching or suggestion of an importance or advantage of locating/finding a proper IaC template at the correct time. This is because in their systems (and conventional deployment systems), the systems have a "pre- defined/pre-configured" place (e.g. a folder or file name) that Docket No. 7437-0039Appln. No. 17/688,111should be deployed, or everything in the repository will be deployed right away. 
In contrast, the present invention does not have or require this information before the deployment begins, it is instead included in the file archive so that the right IaC template can be identified/found and then deployed. Thus by way of the invention, a system may be built that is easier to manage and is more flexible.” Remarks pg 16
In response the examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specifics regarding the correct timing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding claim 1, applicant argues:
“It is therefore respectfully submitted, for each and all the reasons set forth above, that the invention as claimed by claim 1 is allowable over JADHAV and WALL, at least in that neither of these references makes any suggestion of unpacking files and identifying and/or finding an IaC file collection, including one or more code and/or configuration files, in the file archive or among the unpacked files, the one or more code and/or configuration files being configured to create and/or update a pipeline. 
It is further respectfully submitted that GAUDA makes no teaching or suggestion sufficient to overcome the deficiencies of JADHAV and WALL.” Remarks pg 17
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s pervious arguments pertaining to claim 1 and features not positively recited.

Regarding claim 15 and 25, applicant argues:
“Accordingly, it is respectfully submitted that claim 1 is in allowable condition. It is also respectfully submitted that claims 15 and 25 are allowable for at least the reasons set forth above as to claim 1.” Remarks pg 17
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s arguments pertaining to claim 1 of which claims 15 and 25 have similar arguments.

Regarding the dependent claims, applicant argues:
“It is further respectfully submitted that the claims depending from claim 1 are allowable at least in that they each depend from an allowable base claim and further in that they each recite additional features that distinguish from the prior art.” Remarks pg 18
In response the examiner respectfully disagrees according to the reasons set forth above regarding the independent claims from which the dependent claims inherit. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446